— Judgment insofar as it is in favor of plaintiff Dorothy Barrell affirmed, without costs; judgment insofar as it is in favor of plaintiff Rollin W. Barrell reversed on the facts and a new trial granted, with costs to abide the event on the ground the verdict of the jury on the question of damages is against the weight of evidence. Appeal from order dismissed as academic. All concur. (Appeal from a judgment for plaintiffs in an automobile negligence action. The order denied a motion for a new trial.) Present — McCurn, P. J., Vaughan, Kimball, Wheeler and Van Duser, JJ.